DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 17, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2017/0141608 to Stenger et al. (“Stenger”).

In reference to Claim 1, Stenger discloses a method, comprising: sensing a temperature (See Figure 2 Numbers 20 and 35, Figure 3 Number 73, and Paragraph 52) of a power supply (See Figure 1 Number 10 and Paragraphs 15 and 16); comparing the sensed temperature to three threshold temperatures (See Figure 2, Figure 3 Number 74, and Paragraphs 26-27 and 53); determining a limit on available electric power provided by the power supply based on the comparing, wherein the limit on available electric power is set to one of three or more power levels based on the comparing (See Figure 2, Figure 3 Numbers 75-82, and Paragraphs 26-31 and 53-56); and providing, by the power supply, electric power over a USB type-C bus based on the 

In reference to Claim 2, Stenger discloses the limitations as applied to Claim 1 above.  Stenger further discloses receiving, by a device coupled to the USB type-C bus, electrical power supplied by the power supply (See Paragraphs 22 and 28-30).

In reference to Claim 7, Stenger discloses the limitations as applied to Claim 1 above.  Stenger further discloses that the three or more power levels include a nominal power level (See Figure 2 ‘Standard’ and Paragraphs 26 and 28), a first reduced power level lower than the nominal power level (See Figure 2 ‘Medium’ and Paragraphs 26 and 29) and a second reduced power level lower than the first reduced power level (See Figure 2 ‘High’ and Paragraphs 26 and 30).

In reference to Claim 8, Stenger discloses the limitations as applied to Claim 7 above.  Stenger further discloses that the three or more power levels include a zero power level in which no power is made available by the power supply (See Figure 2 ‘Over Limit’ and Paragraphs 26 and 40).

Claims 9, 17, and 19 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

In reference to Claim 10, Stenger discloses the limitations as applied to Claim 9 above.  Stenger further discloses a USB type-C bus interface coupled to the power supply circuitry (See Figure 1 Number 26 and Paragraphs 37).

Claim 18 recites limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

In reference to Claim 20, Stenger discloses the limitations as applied to Claim 19 above.  Stenger further discloses that the power supply comprises processing circuitry and the contents comprise instructions which, when executed by the processing circuitry, cause the power supply to perform the method (See Paragraphs 16-17 and 20).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-6, 11-15, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenger as applied to Claims 1, 9, and 19 above, and further in view of knowledge commonly known in the art, as evidenced by US Patent Application Publication Number 2016/0294211 to Tricarico et al. (“Tricarico”) and US Patent Application Publication Number 2020/0009980 to Ishida et al. (“Ishida”).

In reference to Claim 3, Stenger discloses the limitations as applied to Claim 1 above.  Stenger further discloses repeating the sensing of the temperature of the power supply, the comparing of the sensed temperature to the plurality thresholds, and determining of the limit on available electric power (See Figure 3 Numbers 73-82 and Paragraphs 54-56).  Stenger further discloses that the sensing, comparing, and determining may be, but is not required to be, performed continually (See Paragraph 24).  However, Stenger does not explicitly disclose periodically repeating the sensing, comparing, and determining.  Official Notice is taken that periodically sensing the temperature of a power supply and periodically performing other steps reliant upon such sensed temperature is well known in the art, as evidenced by Tricarico (See Figure 2 and Paragraph 10) and Ishida (See Paragraphs 123-126).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Stenger using the well-known temperature sensing and actions dependent thereon being performed periodically, resulting in the invention of Claim 3, because Stenger does not require the use of continuous temperature sensing, comparing, and determining (See Paragraph 24 of Stenger), and the simple substitution of the well-known periodic temperature sensing, comparing, and 

In reference to Claim 4, Stenger and knowledge commonly known in the art disclose the limitations as applied to Claim 3 above.  Stenger further discloses that the determining the limit on available electric power is based on previously determined limits on available electric power (See Figure 2 and Paragraphs 25-26 and 32).

In reference to Claim 5, Stenger and knowledge commonly known in the art disclose the limitations as applied to Claim 3 above.  Stenger further discloses that an increase in sensed temperature results in a decrease in power level of the determined limit on available electric power (See Paragraphs 25-31).

In reference to Claim 6, Stenger and knowledge commonly known in the art disclose the limitations as applied to Claim 5 above.  Stenger further discloses that a subsequent decrease in sensed temperature results in an increase in power level of the determined limit on available electric power (See Figure 2 and Paragraphs 28 and 41).

Claims 11 and 21 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claims 12 and 22 recite limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 5 and are rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 6 and are rejected under similar reasoning.

Claims 15 and 23 recite limitations which are substantially equivalent to those of Claim 7 and are rejected under similar reasoning.

Claims 16 and 24 recite limitations which are substantially equivalent to those of Claim 8 and are rejected under similar reasoning.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tricarico and US Patent Application Publication Number 2019/0332154 to Thompson et al. (“Thompson”).  

In reference to Claim 1, Tricarico discloses a method, comprising: sensing a temperature (See Figure 2 Number 302, Figure 2 Number 202, and Paragraphs 29 and 31) of a power supply (See Figure 2 Number 304 and Paragraphs 3 and 29); comparing the sensed temperature to three threshold temperatures (See Figure 2 Number 204, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the USB type-C UPS of Thompson using the UPS temperature sensing and power adjustment of Tricarico, resulting in the invention of Claim 1, in order to yield the predictable result of optimizing the life of the components of the UPS by reducing the stress thereon caused by increased temperatures (See Paragraphs 27-28 of Tricarico).

In reference to Claim 2, Tricarico and Thompson disclose the limitations as applied to Claim 1 above.  Tricarico further discloses receiving, by a device coupled to the, electrical power supplied by the power supply (See Figure 3 Number 134 and Paragraphs 29-30).  Thompson further discloses receiving, by a device coupled to the 

In reference to Claim 3, Tricarico and Thompson disclose the limitations as applied to Claim 1 above.  Tricarico further discloses periodically repeating the sensing of the temperature of the power supply, the comparing of the sensed temperature to the plurality thresholds, and determining of the limit on available electric power (See Figure 2 and Paragraphs 10 and 29-30).  

In reference to Claim 4, Tricarico and Thompson disclose the limitations as applied to Claim 3 above.  Tricarico further discloses that the determining the limit on available electric power is based on previously determined limits on available electric power (See Figure 4 and Paragraph 29).

In reference to Claim 5, Tricarico and Thompson disclose the limitations as applied to Claim 3 above.  Tricarico further discloses that an increase in sensed temperature results in a decrease in power level of the determined limit on available electric power (See Figure 4 and Paragraph 30).

In reference to Claim 6, Tricarico and Thompson disclose the limitations as applied to Claim 5 above.  Tricarico further discloses that a subsequent decrease in sensed temperature results in an increase in power level of the determined limit on available electric power (See Figure 4 and Paragraph 30).

In reference to Claim 7, Tricarico and Thompson disclose the limitations as applied to Claim 1 above.  Tricarico further discloses that the three or more power levels include a nominal power level (See Figure 4 ‘40°C’), a first reduced power level lower than the nominal power level (See Figure 4 ‘45°C’) and a second reduced power level lower than the first reduced power level (See Figure 4 ‘50°C’).

In reference to Claim 8, Tricarico and Thompson discloses the limitations as applied to Claim 7 above.  Tricarico further discloses that the three or more power levels include a zero power level in which no power is made available by the power supply (See Paragraphs 4 and 36).

Claims 9, 17, and 19 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

In reference to Claim 10, Tricarico and Thompson disclose the limitations as applied to Claim 9 above.  Thompson further discloses a USB type-C bus interface coupled to the power supply circuitry (See Figures 1 and 2 Number 108 and Paragraphs 4, 22, and 24).

Claims 11 and 21 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claims 12 and 22 recite limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 5 and are rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 6 and are rejected under similar reasoning.

Claims 15 and 23 recite limitations which are substantially equivalent to those of Claim 7 and are rejected under similar reasoning.

Claims 16 and 24 recite limitations which are substantially equivalent to those of Claim 8 and are rejected under similar reasoning.

Claim 18 recites limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

In reference to Claim 20, Tricarico and Thompson disclose the limitations as applied to Claim 19 above.  Tricarico further discloses that the power supply comprises processing circuitry and the contents comprise instructions which, when executed by the processing circuitry, cause the power supply to perform the method (See Paragraph 29).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 3-6, 11-13, 19, and 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the plurality thresholds" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether this is intended to refer to the previously claimed “three threshold temperatures”.

Claim 11 recites the limitation “the control circuitry, in operation, periodically compares indications of temperature sensed by the temperature sensing circuitry to the plurality thresholds, and adjusts the limit on available electric power”.  It is unclear as to whether the adjustments are performed periodically as well.  It is further unclear as to 

Claim 11 recites the limitation "the plurality thresholds" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether this is intended to refer to the previously claimed “three thresholds”.


Claim 19 is directed to “A non-transitory computer-readable medium having contents which configure a power supply to perform a method…”.  It is unclear as to how the contents of a computer-readable medium can perform actions on their own without some sort of processing component or other circuitry to operate on or execute the contents to perform the actions.

Claim 21 recites the limitation "the plurality thresholds" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether this is intended to refer to the previously claimed “three threshold temperatures”.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  
Claim 10 recites the limitation “comprising a USB type-C bus interface coupled to the power supply circuitry”.  However, Claim 9, from which Claim 10 depends, recites the limitation “power supply circuitry, which, in operation, generates a power supply signal to provide electric power over a USB type-C bus” in Lines 2-3.  It order for the power supply to provide electric power over a USB type-C bus, it must be coupled to a USB type-C interface.  Thus, Claim 10 recites no limitations which are not already necessarily present in Claim 9.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 26 March 2019. It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.







Conclusion

The art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.